 STANLEY AIR TOOLS553StanleyAir Tools,Division of the StanleyWorksandTeamsters Union Local No. 507,AffiliatedWith InternationalBrotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmericaStanleyAir Tools,Division of the StanleyWorksandTeamsters Union Local No. 507,AffiliatedWith InternationalBrotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Cases8-CA-4634and8-RC-6659November 10, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn May 14, 1968, the National Labor RelationsBoard issued itsDecisionandOrder in theabove-entitledproceeding,'findingthattheRespondent had engaged in and was engaging incertain unfair labor practices in violation of Section8(a)(1) and (5) of the National Labor Relations Act,as amended, and ordering the Respondent to ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act,including bargaining with the Union.On June 16, 1969, the Supreme Court of theUnited States issued its opinion inN.L.R.B. v.Gissel Packing Company,395U.S. 575, affirminggenerally the Board's use of authorization cards indetermining a union'smajority status and theBoard's power to issue a bargaining order basedupon such showing where the employer's unfairlabor practices had a tendency to undermine theUnion's majority and impede the election process.Thereafter, the United States Court of AppealsfortheFourthCircuitremanded the instantproceeding to the Board for reconsideration in thelight of the Supreme Court's opinion inGissel.OnAugust 15, 1969, the Board issued a Noticepermitting the parties to file statements of positionwith respect to the application ofGisselto thisproceeding. Subsequently, the Respondent and theGeneral Counsel filed statements in support of theirrespective positions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated its1171 NLRB No 48powersinconnectionwiththiscasetoathree-member panel.We have again reviewed the entire record,including the Statements of Position, and, havingreconsidered the matter, affirm our original findingand order in this respect for the reasons statedbelowIn our initial Decision we found in agreementwith the Trial Examiner that the Respondentviolated Section 8(a)(1) by: Coercively interrogatingitsemployees about their union sympathies andactivities; threatening economic reprisals, includingloss of presently enjoyed privileges and benefits ifthe Union prevailed; seeking to have the employeesrevoke their authorization card and explaining tothem how to do so; and inviting the employees tobypasstheUnionanddealdirectlywithmanagement concerning their complaints as theyhad done prior to the Union's campaign. The Boardalso found that at the time of its original bargainingrequest the Union represented a majority of theEmployer's employees in an appropriate unit andwas entitled to recognition as their exclusivecollective-bargainingrepresentative,thattheEmployer, by insisting upon an election in theabsence of a good-faith doubt and employing thetime thus gained to dissipate the Union's majority,violatedSection 8(a)(5), and issued a bargainingorder.In view of the principles set forth in the SupremeCourt's opinion inGissel,we find that by refusing tobargain with the Union and by engaging in a seriesof unfair labor practices to undermine the Union'smajority status the Respondent violated Section8(a)(5).The coercive effects of the Respondent'sunfair labor practices cannot be eliminated bytraditional remedies, and were of such a nature as tomake a fair election doubtful, if not impossible.Under these circumstances, the purposes of the Actcanbetterbeeffectuatedby reliance on theemployees'desiresasexpressedbysignedauthorization cards than on the results of a rerunelection. Therefore, the bargaining order previouslyissuedtoremedy the Employer's unfair laborpractices is appropriate to remedy its violations ofSection 8(a)(5) and (1) of the Act and we shallaffirm it.SUPPLEMENTAL ORDERBased on the foregoing, and the entire record inthiscase, theNationalLaborRelationsBoardhereby affirms its Order issued in this proceeding onMay 14, 1968.179 NLRB No. 89